UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 07-1107



STATE OF SOUTH CAROLINA,

                                                Plaintiff - Appellee,

             versus


ROOSEVELT GRACE,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (6:07-mc-00007)


Submitted:    June 22, 2007                   Decided:   July 13, 2007


Before NIEMEYER, WILKINSON, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard A. Harpootlian, RICHARD A. HARPOOTLIAN, PA, Columbia, South
Carolina, James H. Price, III, PRICE, PASCHAL, & ASHMORE, P.A.,
Greenville, South Carolina, for Appellant.       Robert M. Ariail,
THIRTEENTH CIRCUIT SOLICITOR’S OFFICE, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           A state grand jury indicted Roosevelt Grace on one count

of trafficking more than 400 grams of cocaine.           Citing 28 U.S.C.

§ 1443(1) (2000), Grace sought to remove his criminal prosecution

to federal district court.     In his memorandum supporting removal,

Grace contended the arresting officer stopped him pretextually on

account of his race, thus violating his civil rights under the

Fourteenth Amendment and 42 U.S.C. § 1981 (2000).             Grace further

contended the officer had a history of conducting pretextual stops

of   minorities,   the   solicitor’s   office   showed   no    interest    in

vindicating his civil right to racial equality, and under the

authority given solicitors under South Carolina law to control the

criminal docket, he could not be assured of a fair trial in state

court.    The district court denied Grace’s removal request and

remanded the case to state court, and Grace appealed.            Finding no

error, we affirm.

           Under § 1443(1), a civil action or criminal prosecution

commenced in state court may be removed by the defendant to federal

district court when the defendant “is denied or cannot enforce in

the courts of such State a right under any law providing for the

equal civil rights of citizens of the United States, or of all

persons within the jurisdiction thereof.”        Removal is limited to

rare situations in which a defendant has been denied or cannot

enforce the right to racial equality in the state courts.                 See


                                 - 2 -
Georgia v. Rachel, 384 U.S. 780, 788 (1966).                After a thorough

review   of    the   materials   before    us    on    appeal,   including   the

transcript     of    the   removal    hearing,    we    conclude   removal    is

inappropriate in this case.          See City of Greenwood v. Peacock, 384

U.S. 808, 828 (1966) (vindication of defendant’s federal rights

left to state courts “except in the rare situations where it can be

clearly predicted by reason of the operation of a pervasive and

explicit state or federal law that those rights will inevitably be

denied by the very act of bringing the defendant to trial” in state

court); South Carolina v. Moore, 447 F.2d 1067, 1070 (4th Cir.

1971) (holding right of removal under § 1443(1) limited to cases in

which charged conduct enjoys federal protection).

              Accordingly, we affirm the district court’s order.              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                      - 3 -